UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                 No. 00-6617



EVERETTE N. QUILLER,

                                                 Plaintiff - Appellant,

          versus


GREG DION; JOSEPH WHITMORE, Sergeant,

                                                 Defendants -Appellees,

          and


JOE MCQUEEN,

                                                              Defendant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. W. Earl Britt, Senior District
Judge. (CA-99-220-5-BR-2)


Submitted:     August 30, 2000              Decided:   September 7, 2000


Before WIDENER, NIEMEYER, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Everette N. Quiller, Appellant Pro Se. Edwin Constant Bryson, Jr.,
PATTERSON, DILTHEY, CLAY & BRYSON, Raleigh, North Carolina, for
Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Everette N. Quiller appeals the district court’s order grant-

ing summary judgment to Appellees on his 42 U.S.C.A. § 1983 (West

Supp. 2000) action.   We have reviewed the record and the district

court’s opinion accepting the magistrate judge’s recommendation and

find no reversible error.   Accordingly, we affirm on the reasoning

of the district court.   See Quiller v. Dion, No. CA-99-220-5-BR-2

(E.D.N.C. Apr. 10, 2000).   We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




                                 2